Title: To Thomas Jefferson from William Watkins, 28 June 1824
From: Watkins, William
To: Jefferson, Thomas


Sir
Morven, Powhatan. Cty.
June 28th 1824
I beg leave to make some inquiries of you relative to the lands held by the late Colo Henry Skipwith, in right of his wife, formerly Miss Wayles. I candidly confess that my object is to ascertain what portion of said lands have been disposed of by Colo Skipwith without a legal relinquishment on the part of Mrs Skipwith. and consequently what right E. G. Randolph (whom I have married) may have in such lands—I am fully apprised of the situation of the 1700 acres lying in  Amelia.—First I would ask when Mr Wayles died? 2ndly if he left a will? If he did, where the will was recorded, and who were the executors? If he did not who administered on his estate? 3rdly what lands fell to Colo Skipwith by allotment or devise—4thly what part of these lands he exchanged with you. how the deeds were made, and where recorded? and  the date of those deeds?Please to inform me particularly whether Elk Hill in Goochland ever belonged to Colo Skipwith. if it did whether he came in possession of it by marriage or by purchase; and also whether that was included in the exchange with you? There were, I believe, a 1000 acres of land sold by Colo Skipwith from the Indian Camp estate, to General Bradly; please to inform me whether sd land was included in the exchange with you; & also the date of the deed to General Bradly; if you can recollect it—Any other information relative to the lands in question will be most gratefully received—The Third question I have no doubt can be easily answered by reference to a paper that I presume you have, containing a statement of the division of Mr Wayles’s landed estateI regret that I have to intrude thus on your retirement; but I flatter my self with the hope, that it will give you very little trouble, as the circumstances, tho,, not of very recent date are I imagine still fresh in your recollection:—and what ever may be the result, I shall feel equally indebted for your kindness—Believe me to be, Sir, your most Obnt servantWilliam WatkinsPS. please to direct your answer to Genito Bridge; Powhatan CtyW. W.